Name: Commission Regulation (EC) No 600/94 of 17 March 1994 fixing the compensatory payment for non-professional producers of sunflower seed in Spain and Portugal for the 1994/95 marketing year
 Type: Regulation
 Subject Matter: economic policy;  Europe;  agricultural policy;  plant product
 Date Published: nan

 No L 76/18 Official Journal of the European Communities 18 . 3 . 94 COMMISSION REGULATION (EC) No 600/94 of 17 March 1994 fixing the compensatory payment for non-professional producers of sunflower seed in Spain and Portugal for the 1994/95 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for produ ­ cers of certain arable crops ('), as last amended by Regula ­ tion (EC) No 232/94 (2), and in particular Article 5 (2) thereof, Whereas Article 5 (2) of Regulation (EEC) No 1765/92 provides for a special compensatory payment for non ­ professional producers of sunflower seed in Spain and Portugal ; whereas Article 7 of Commission Regulation (EEC) No 2294/92 (3), as last amended by Regulation (EC) No 328/94 (4), provides that, for such producers the compensatory payment made under the simplified scheme at the rate applicable to cereals may be supple ­ mented by an additional compensatory payment ; whereas it is therefore appropriate to fix the amount of that payment ; Whereas Article 5 (3) of Regulation (EEC) No 1765/92 provides that the Commission shall publish in the Offi ­ cial Journal of the European Communities the amounts specified in Article 5 for oilseeds ; Whereas the compensation to be paid to non-professional producers of sunflower seed in Spain and Portugal shall be fixed in such a way as to avoid any distortion which might arise from the transitional arrangements resulting from the Act of Accession of Spain and Portugal for, sunflower seed producers in those Member States, (EEC) No 1765/92 for non-professional producers of sunflower seed in Spain and Portugal,  the term 'non-professional sunflower seed producer means a producer of sunflower seed who has lodged an application for the marketing year in question under the simplified scheme referred to in Article 8 of Regulation (EEC) No 1765/92, covering all of the arable crops for which he is seeking a compensatory payment. Article 2 1 . The compensatory payment to non-professional sunflower seed producers shall be made solely to such producers. 2. A succinct explanation of the calculation of the level of compensation for non-professional producers of sunflower seed in Spain and Portugal, as required by Article 5 (3) of Regulation (EEC) No 1765/92, is set out in the Annex to this Regulation . 3 . For the 1994/95 marketing year, the projected compensatory payment to non-professional sunflower seed producers shall be fixed at ECU 261 per hectare in Spain and ECU 247 per hectare in Portugal . 4. The amount specified in paragraph 3, at national level, shall be broken down regionally in accordance with the regionalization plan implemented by the Member State concerned in respect of the 1994/95 marketing year. Article 3 Without prejudice to the terms for granting compensatory payments in respect of arable crops covered by Regulation (EEC) No 1765/92 : (a) an advance payment of 50 % of the amounts specified in Article 2 (3) may be made to non-professional sunflower seed producers, as provided for in Article 1 1 (2), (3) and (4) of Regulation (EEC) No 1765/92 ; (b) if in Spain or Portugal the final regional reference amounts are different from the projected regional reference amounts provided for pursuant to Article 5 of Regulation (EEC) No 1765/92, the compensatory payments broken down regionally pursuant to Article 2 (4) of this Regulation, shall be adjusted accordingly. Article 4 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 For the purposes of this Regulation :  the term 'compensatory payment to non-professional sunflower seed producers' means the amount in ecus per hectare which replaces the compensatory payment in force for cereals in the region in question in order to constitute the compensation payment referred to in the second paragraph of Article 5 (2) of Regulation (') OJ No L 181 , 1 . 7. 1992, p. 12. (2) OJ No L 30, 3 . 2. 1994, p. 7. (3) OJ No L 221 , 6. 8 . 1992, p. 22. (4) OJ No L 42, 15. 2. 1994, p. 2. No L 76/1918 . 3. 94 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 March 1994. For the Commission Rene STEICHEN Member of the Commission ANNEX A succinct explanation of the calculation of the compensatory payment for non-professional producers of sunflower seed in Spain and Portugal The compensatory payments for non-professional producers of sunflower seed in Spain and Portugal have been established at the level necessary to ensure that such producers are neither advantaged nor disadvan ­ taged when compared to producers of sunflower seed receiving the compensatory payment provided for under the general scheme.